DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 8, 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Izumida et al. (JP 2000273588 A), herein Izumida.


 	In regards to claim 2, Izumida teaches a ferritic stainless steel that contains as chemical components in wt%: C: 0.001 to 0.05%, N: 0.001 to 0.05%, Si: 0.3% to 5.0%, Mn: 0.2-1.0%, Cr: 17.0-32.0%, Ni: 0.02-0.60%, Al: 1.0-6.0% and at least one of Nb: 0.2-2.0%, W: 0.2-2.0%, Ti: 0.2-2.0 % and Ta: 0.5 to 2.0%  and the balance has a component consisting of Fe and unavoidable impurities [0005, 0013].  The composition is limited to the formula: 0.002≦C+N<0.080% [0005, 0013]. Izumida is silent to the presence of P and S in the steel and thus the elements are deemed present at 0 wt.%.  The ranges of the elements overlap those of the claimed elements with Ti and Ta being optional elements.   A Table provided below to compare the composition of Izumida with the claimed composition.  The ranges overlap formula (I), for example Si =4, Al=5 and Cr= 18 are within the taught ranges and leads to: 14 ≤ 4+ 1.15*5+ 0.35*18 = 16.05.
Izumida differs from claim 2 by teaching Nb and W in a list of possible additive elements, such that it cannot be said that the Nb and W as species are anticipated.
However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the additive elements taught by Izumida, including Nb and W.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.





Claim 2 (Mass%)
Izumida (wt%)

C
0.02 or less
0.001 to 0.05
overlap
Si
3.1-10
0.3 to 5.0
overlap
Mn
1 or less
0.2-1.0
encompassed
P
0.04 or less
0
encompassed
S
0.01 or less
0
encompassed
Cr
16-30
17 - 32
overlap
Al
2-6.5
1.0-6.0
overlap
N
0.02 or less
0.001 to 0.05
overlap
Ni
0.5 or less
0.02-0.60
overlap
At least one of:
Nb
0.01 to 0.5
 0.2-2.0
overlap
W
0.01 to 6
0.2-2.0
encompassed
impurities
present
present
overlap
Fe
remainder
remainder
overlap


In regards to claim 8, Izumida teaches the limitation of claim 2 as set forth
above. Izumida teaches the alloy is made into a plate [0001]. Didomizio does not
teach a sheet/plate thickness.
Izumida discloses the claimed invention except for the thickness range of the
Sheet/plate. It would have been obvious to one having ordinary skill in the art before the
effective filing date of the invention to have made the sheet to the claimed sheet

size of a component. A change in size is generally recognized as being within the level
of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777
(Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

In regards to claims 10 and 12, Izumida teaches the steel is for an electric heating material (heating element) [0018].

In regards to claim 13, Izumida teaches a ferritic stainless steel that contains as chemical components in wt%: C: 0.001 to 0.05%, N: 0.001 to 0.05%, Si: 0.3% to 5.0%, Mn: 0.2-1.0%, Cr: 17.0-32.0%, Ni: 0.02-0.60%, Al: 1.0-6.0% and at least one of Nb: 0.2-2.0%, W: 0.2-2.0%, Ti: 0.2-2.0 % and Ta: 0.5 to 2.0%  and the balance has a component consisting of Fe and unavoidable impurities [0005, 0013].  The composition is limited to the formula: 0.002≦C+N<0.080% [0005, 0013]. Izumida is silent to the presence of P and S in the steel and thus the elements are deemed present at 0 wt%.  The ranges of the elements overlap those of the claimed elements with Ta being an optional element.   A Table provided below to compare the composition of Izumida with the claimed composition.  The ranges overlap formula (I), for example Si =4, Al=5 and Cr= 18 are within the taught ranges and leads to: 14 ≤ 4+ 1.15*5+ 0.35*18 = 16.05.
Izumida differs from claim 13 by teaching Ti, Nb and W in a list of possible additive elements, such that it cannot be said that the Ti, Nb and W as species are anticipated.



Claim 13 (Mass%)
Izumida (wt%)

C
0.02 or less
0.001 to 0.05
overlap
Si
3.1-10
0.3 to 5.0
overlap
Mn
1 or less
0.2-1.0
encompassed
P
0.04 or less
0
encompassed
S
0.01 or less
0
encompassed
Cr
16-30
17 - 32
overlap
Al
4-6.5
1.0-6.0
overlap
N
0.02 or less
0.001 to 0.05
overlap
Ni
0.5 or less
0.02-0.60
overlap
At least one of:
Ti
0.01 to 0.5
0.2-2.0
overlap
Nb
0.01 to 0.5
 0.2-2.0
overlap
W
0.01 to 6
0.2-2.0
encompassed
impurities
present
present
overlap
Fe
remainder
remainder
overlap


In regards to claim 14, Izumida teaches the limitation of claim 13 as set forth
above. Izumida teaches the alloy is made into a plate [0001]. Didomizio does not
teach a sheet/plate thickness.
Izumida discloses the claimed invention except for the thickness range of the
Sheet/plate. It would have been obvious to one having ordinary skill in the art before the
effective filing date of the invention to have made the sheet to the claimed sheet
thickness range, since such a modification would have involved a mere change in the
size of a component. A change in size is generally recognized as being within the level
of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777
(Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

In regards to claims 15-16, Izumida teaches the steel is for an electric heating material (heating element) [0018].

Allowable Subject Matter
Claims 1, 3, 7 and 11 are allowed.
The closest prior art is Izumida et al. (JP 2000273588 A).  The steel of Izumida requires elements (at least one of Ti, Nb, W or Ta) beyond those listed in claim 1 which is framed under consisting of.  The additional elements of Izumida are required to improve the tensile strength of the steel and thus it would not be obvious to remove them [0030-0032].  Thus claim 1 and dependent claims 3, 7 and 11 are allowed.
Response to Arguments
Applicant’s arguments, see Pgs. 1-5, filed 12/23/2021, with respect to the rejections of claims under Didomizio et al. (US 2011/0142708) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Izumida et al. (JP 2000273588 A) as set forth above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784